Filed 3/10/22 P. v. St. Amie CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B308633

         Plaintiff and Respondent,
                                                             (Los Angeles County
         v.                                                  Super. Ct. No. BA110927)

HERMAN ST. AMIE et al.,

     Defendants and
Appellants.


     APPEALS from orders of the Superior Court of Los Angeles
County. Lisa B. Lench, Judge. Affirmed.

     Pensanti & Associates and Louisa Pensanti for Defendant
and Appellant Herman St. Amie.

     The Justice Firm and Joseph Virgilio for Defendant and
Appellant Kenyon Pitts.

      Danalynn Pritz, under appointment by the Court of Appeal,
for Defendant and Appellant Ronald Cains.
     Marilee Marshall, under appointment by the Court of
Appeal, for Defendant and Appellant Marcell Cloud.

       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez, Charles J. Sarosy, Idan
Ivri, and Michael C. Keller, Deputy Attorneys General, for
Plaintiff and Respondent.
                 ______________________________



       In 1996, defendants and appellants Herman St. Amie
(St. Amie), Kenyon Pitts (Pitts), Ronald Cains (Cains), and
Marcell Cloud (Cloud) were convicted by a jury of first degree
murder (Pen. Code, § 187, subd. (a)),1 finding true the robbery-
murder and kidnapping murder special circumstance allegations
(§ 190.2, subds. (a)(17)(A) & (B)). They were sentenced to life in
state prison without the possibility of parole.
       In 2019, each defendant filed a petition for resentencing
pursuant to section 1170.95. Over the People’s opposition, the
trial court found that defendants had established a prima facie
case for relief, issued an order to show cause, and held an
evidentiary hearing pursuant to section 1170.95, subdivision (d).
       After the evidentiary hearing, at which no party introduced
new evidence, the trial court denied defendants’ petitions.
Defendants each timely filed a notice of appeal.
       We affirm the trial court’s orders.




1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                2
                   FACTUAL BACKGROUND
       “On the evening of February 21, 1995, Robert Davis [Davis]
drove to the Hawthorne home of ‘Damont’ to discuss the purchase
of a ‘boom box.’ [Cepeus Sudduth (Sudduth), defendants],
Wadrick Bouligny [(Bouligny)] and others were present in the
area near Damont’s home. Davis obtained the ‘boom box’ from
Damont and left the area to test it. When he returned later in
the evening to purchase the item [defendants, Sudduth,] and
Bouligny were still in the area.
       “After paying Damont, Davis approached the yard where
Sudduth, Cains, Cloud and St. Amie stood. Pitts and Bouligny
were in Pitts’s Chevrolet which was parked nearby. Sudduth
pulled out a knife or screwdriver, placed it against Davis’s
abdomen and ordered him to empty his pockets. After obtaining
$300 from Davis, Sudduth repeatedly demanded more money.
Cloud held Davis as a pillowcase was placed over his head. Then
he was beaten by several people, receiving blows to his head and
abdomen until he agreed to give his assailants anything they
wanted.
       “Cains and St. Amie dragged Davis, whose head was still
covered by the pillowcase, across the street and placed him in the
back seat of his Datsun. St. Amie and Sudduth also entered the
car. Cains and Cloud entered Pitts’s Chevrolet, where Bouligny
was already seated, and told Pitts to follow the Datsun. When
Pitts asked why, Cloud stated they were following the Datsun so
that ‘he [Davis] could get his money.’” (People v. Cloud (Jan. 21,
1999, B109271) [nonpub. opn.], at pp. 3–4.)
       The two cars proceeded to a house where Davis once lived.
“St. Amie parked the Datsun in the alley behind the house while
Pitts parked the Chevrolet nearby. Cloud and Cains left the




                                3
Chevrolet and joined Sudduth, St. Amie and Davis in the alley.”
(People v. Cloud, supra, B109271, at p. 4.) When the assailants
learned that Davis did not have money at this location, Davis
indicated that his girlfriend lived in Inglewood and that they
could go to her house and see if she had any money. (Id. at p. 5.)
“The pillowcase was again placed over Davis’s head, he was
placed in the front seat of the Datsun and the two cars proceeded
to” Sonja Spencer’s (Spencer) house, where she “lived with her
four children, three of whom were fathered by Davis.” (Ibid.)
       “Davis, Sudduth and St. Amie approached Spencer’s
residence while Cains and Cloud stood in the driveway and Pitts
remained in the Chevrolet.” (People v. Cloud, supra, B109271, at
p. 5.) While Spencer’s daughter was getting Spencer, Sudduth
and Davis searched for money in Spencer’s bedroom. When
Spencer saw what was happening, Sudduth forced her onto her
knees with her hands behind her head and ordered her to be
quiet. “At Sudduth’s direction, Cloud obtained a knife from the
kitchen and handed it to him. Sudduth held the knife to
Spencer’s throat.” (Ibid.) “Cains stood guard at the door to the
back bedroom to prevent any of Spencer’s children from escaping
through the window.” (Ibid.)
       “As the search continued, Davis was also forced down onto
the living room floor next to Spencer. Davis was kicked and hit,
and fell.” (People v. Cloud, supra, B109271, at p. 6.) Spencer and
Davis were repeatedly threatened. (Ibid.)
       “Davis then suggested they go to his mother’s Lancaster
home where he claimed there were a couple of thousand dollars.”
(People v. Cloud, supra, B109271, at p. 6.) Before leaving
Spencer’s residence, Sudduth asked Davis at gunpoint whether
the children were his. When Davis stated they were, “Sudduth




                                4
ordered him to get seven-month-old Jainah, intending to take her
with them. Spencer, who was extremely frightened, got the baby,
wrapped her in a blanket, prepared a bottle for her and gave her
to Davis. The men told Spencer they would kill Davis and the
baby if they did not get money. They also told her that if she
called the police they would return to the house and kill her and
the other children.” (People v. Cloud, supra, B109271, at p. 6.)
       “Outside of the residence, Davis and the baby, Sudduth and
St. Amie entered the Datsun, while Cloud and Cains joined Pitts
and Bouligny in the Chevrolet. The two cars proceeded to a
nearby gas station where Pitts purchased gasoline for the
Chevrolet. Sudduth and Cloud stated they were going to
Lancaster to get money and that they were keeping the baby as
security until they got it.” (People v. Cloud, supra, B109271, at
p. 6.)
       “The two cars then proceeded to Lancaster where they
stopped behind a bowling alley. Everyone except Pitts and
Bouligny got out of the cars and discussed what they would do
when they reached the home of Davis’s mother. They agreed that
some of them would enter the home while others remained
outside and that the baby, Jainah, would be kept in the Chevrolet
as security against anyone calling the police. Cloud stated the
baby would be returned when [Sudduth and defendants] got the
money.” (People v. Cloud, supra, B109271, at p. 6.)
       “The baby was placed unrestrained on the back seat of the
Chevrolet and the cars proceeded to the home of Davis’s mother.”
(People v. Cloud, supra, B109271, at p. 6.) Davis’s sister saw the
men approaching the home and called 911; as he entered the
home, Sudduth ordered her to get off the telephone. (Id. at p. 7.)




                                5
       “At a little after midnight, Los Angeles County Sheriff’s
units responded to [the] emergency call. Deputies Bower and
Roth drove past [the] house in an unmarked vehicle and saw the
Datsun parked in front. They also saw the Chevrolet parked
nearby with several Black males inside. Deputy Bower noted
that some of the men in the Chevrolet ducked as the police car
passed.
       “The unmarked unit joined marked patrol units . . . and
Deputy Bower related her observations to her fellow deputies.
Meanwhile, Cloud had ordered Pitts to follow the unmarked unit.
As they passed [the] deputies’ location, the occupants of the
Chevrolet stared at the officers in surprise. Pitts panicked and
turned into the opposite lane of traffic, causing the Chevrolet to
hit the center divider and stop.” (People v. Cloud, supra,
B109271, at p. 7.)
       “Pulling in behind the Chevrolet, the officers ordered the
occupants to raise their hands and the driver to get out of the car.
Pitts emerged from the car and walked back toward the officers
as Cloud and St. Amie ordered him to get back in and drive.
Suddenly, Pitts turned and jumped back in the driver’s seat. He
drove over the center divider into a traffic lane as Cloud and
St. Amie yelled from the back seat, ‘“Drive. Drive. Drive.”’ The
Chevrolet sped off with the baby lying unsecured on the seat
between Cloud and St. Amie.” (People v. Cloud, supra, B109271,
at p. 8.)
       Sudduth and Cains were still in Davis’s mother’s home
when they heard officers order their companions to “‘freeze.’”
(People v. Cloud, supra, B109271, at p. 8.) Sudduth and Cains
ran out the front door. (Ibid.)




                                 6
       “Meanwhile, the occupants of the Chevrolet engaged the
officers in a high speed chase, reaching speeds of 70 to 80 miles
per hour on city streets, through stop signs and traffic lights until
they left Lancaster, when their speed increased to 100 to 120
miles per hour. When they turned the headlights off, the police
units backed off as the area was very dark with no artificial
lighting. The Chevrolet continued, weaving from side to side of
the road with its headlights on only intermittently until it hit a
dip in the road, went airborne for a long distance and crashed.”
(People v. Cloud, supra, B109271, at p. 8.) Jainah “died as a
result of the traumatic internal injuries to her chest, abdomen
and head which were sustained in the crash.” (Ibid.)
       Defendants appealed, and on January 21, 1999, we
modified part of the sentence but otherwise affirmed the
judgments. (People v. Cloud, supra, B109271, at p. 34.)
                 PROCEDURAL BACKGROUND
I. Petitions for Habeas Corpus
       Subsequent to our Supreme Court’s decisions in People v.
Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016)
63 Cal.4th 522 (Clark), Cloud, St. Amie, and Pitts filed habeas
corpus petitions challenging their robbery and kidnapping special
circumstance findings. On July 18, 2017, the trial court applied
the factors set out in Banks and Clark to each defendant’s
participation in the crimes. It then denied the petitions.
II. Section 1170.95 Petitions
       In 2019, each defendant filed a petition to be resentenced
pursuant to section 1170.95. They averred that because they had
been convicted of murder under either a felony murder theory or
the natural and probable consequences doctrine, they were
entitled to resentencing relief.




                                 7
III. The People’s Opposition
      The People filed multiple oppositions to the petitions. The
People argued, inter alia, that the special circumstance findings
rendered defendants ineligible for relief and that defendants
would still be convicted of first degree murder under current law
because they were major participants in the underlying crimes of
robbery and kidnapping who acted with reckless indifference to
human life.
IV. Hearing on Defendants’ Petitions and Trial Court Order
      On July 27, 2020, the trial court held a hearing to
determine whether to issue an order to show cause. After
entertaining oral argument, it determined that defendants had
made a prima facie case for relief and issued the order to show
cause.
      At a hearing on September 14, 2020, the prosecution and
each defendant informed the trial court that they planned to rely
on the existing record at the evidentiary hearing. No party
planned to introduce new evidence.
      The evidentiary hearing was held on September 29, 2020.
Counsel for each defendant argued why the factual record in this
case demonstrated that the section 1170.95 petitions should be
granted. The trial court commented that it was “very familiar
with the facts” and that it had “spent an inordinate amount of
time on this case and dissecting each and every participant’s role
and conduct in this case.”
      On October 1, 2020, the trial court issued a written order
denying defendants’ petitions. In so ruling, the trial court noted
that no new evidence was presented at the evidentiary hearing
and that the facts set forth in our prior opinion “have not been
disputed for purposes of the instant petitions.” It then




                                8
summarized the facts from People v. Cloud and, in separate
subsections, discussed the role that each defendant played in the
underlying felonies leading up to the murder.
       The trial court then explained its reasons for denying
defendants’ petitions. First, it found that the jury’s special
circumstance findings rendered defendants ineligible for relief,
even though those findings were made before Banks and Clark.
It noted that it had addressed Banks and Clark when it denied
Cloud, Pitts, and St. Amie’s petitions for habeas corpus in 2017.
Nevertheless, the trial court assumed that it was not bound by
that determination, which did not address Cains’s role, and
evaluated the evidence de novo. It stated: “[A] de novo
evaluation of the evidence in this case shows beyond a reasonable
doubt that each defendant involved in this matter was a major
participant in carrying out Davis’[s] kidnapping and robbery and
baby Jainah’s kidnapping. Each defendant actively participated
in a series of events during which, at each stage, threats to
human life (to Davis, Spencer, and baby Jainah) were made.
Defendants’ actions led directly to the murder of baby Jainah.
Each defendant acted with reckless indifference to Jainah’s life.
While the method of her death may not have been exactly as
anticipated, all defendants assented to her kidnapping and to her
use as security in an effort to ensure they received the requisite
money from Davis. They each participated in placing baby
Jainah in serious danger. As such, the death of baby Jainah was
not unanticipated but rather, was an integral part of the
defendants’ plan if their demands were not met.”




                                9
                          DISCUSSION
I. Relevant law
       Effective January 1, 2019, Senate Bill No. 1437 (2017-2018
Reg. Sess.) (SB 1437) was enacted to “amend the felony murder
rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed
on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying
felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015, § 1, subd. (f).) To accomplish this, SB 1437
amended sections 188 and 189. (Stats. 2018, ch. 1015, §§ 2-3.)
As amended, section 188 provides: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder,
a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3).) As added by
SB 1437, section 189, subdivision (e), provides: “A participant in
the perpetration or attempted perpetration of a felony listed in
subdivision (a) in which a death occurs is liable for murder only if
one of the following is proven: [¶] (1) The person was the actual
killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was
a major participant in the underlying felony and acted with
reckless indifference to human life.” (See People v. Ramirez
(2019) 41 Cal.App.5th 923, 928.)
       SB 1437 also added section 1170.95, which provides a
mechanism whereby people “who believe they were convicted of
murder for an act that no longer qualifies as murder following




                                10
the crime’s redefinition in 2019[] may seek vacatur of their
murder conviction and resentencing by filing a petition in the
trial court.” (People v. Drayton (2020) 47 Cal.App.5th 965, 973
(Drayton), overruled in part on other grounds in People v. Lewis
(2021) 11 Cal.5th 952, 962 (Lewis).)
        In order to obtain resentencing relief, the petitioner must
file a facially sufficient section 1170.95 petition. (§ 1170.95,
subds. (a)(1)-(3), (b)(1)(A).) If a petitioner does so, then the trial
court proceeds to section 1170.95, subdivision (c), to assess
whether the petitioner has made a prima facia showing for relief,
thereby meriting an evidentiary hearing. (Lewis, supra, 11
Cal.5th at p. 957.) When making this determination, “the trial
court should assume all facts stated in the section 1170.95
petition are true. [Citation.] The trial court should not evaluate
the credibility of the petition’s assertions, but it need not credit
factual assertions that are untrue as a matter of law . . . . [I]f the
record ‘contain[s] facts refuting the allegations made in the
petition . . . the court is justified in making a credibility
determination adverse to the petitioner.’ [Citation.] However,
this authority to make determinations without conducting an
evidentiary hearing . . . is limited to readily ascertainable facts
from the record (such as the crime of conviction), rather than
factfinding involving the weighing of evidence or the exercise of
discretion (such as determining whether the petitioner showed
reckless indifference to human life in the commission of the
crime).” (Drayton, supra, 47 Cal.App.5th at p. 980; see also
Lewis, supra, pp. 970–971.) In other words, a defendant is
ineligible for relief only where the record conclusively shows that
the jury actually relied—and the defendant’s murder conviction




                                  11
actually rests—upon a theory of liability that is unaffected by
section 1170.95.
       If the trial court determines that the petitioner has made a
prima facie showing of entitlement to relief, it must issue an
order to show cause and hold an evidentiary hearing. (§ 1170.95,
subd. (c).) At the evidentiary hearing, the parties may rely upon
evidence in the record of conviction or new evidence to
demonstrate whether the petitioner is eligible for resentencing.
(§ 1170.95, subd. (d)(3).) The prosecution bears the burden of
proving, “beyond a reasonable doubt, that the petitioner is
ineligible for resentencing.” (§ 1170.95, subd. (d)(3).) If the
prosecution cannot meet its burden, and the petitioner prevails,
he is entitled to vacatur of the murder conviction and
resentencing as set forth in section 1170.95, subdivision (e).
II. The trial court properly denied defendants’ petitions for
resentencing
       A. Defendants were ineligible for section 1170.95 relief as a
matter of law
       As pointed out by the People, the trial court could have
denied defendants’ petitions at the prima facie stage.2 The jury


2      For this reason, Cains’s argument set forth in his
supplemental brief filed January 7, 2022, and Cloud’s argument
set forth in his supplemental brief filed January 19, 2022, that
the trial court erred in relying upon our prior appellate decision
and other inadmissible evidence to deny his petition for
resentencing at the evidentiary hearing does not compel reversal.
Regardless of whether they are correct on that point, the trial
court certainly could rely upon People v. Cloud, supra, B109271
at the prima facie stage. After all, when enacting the
amendments to section 1170.95, the Legislature specifically noted
that its amendments were intended to codify the holding of




                                12
was instructed that to convict defendants of the special
circumstances alleged under section 190.2, subdivision (a)(17), it
had to find that the defendant was the actual killer, or that he
aided and abetted murder with intent to kill, or that he aided and
abetted the underlying felonies that led to the victim’s death
while acting as major participants with reckless indifference to
human life. Thereafter, the jury found true the robbery-murder
and kidnapping murder special circumstance allegations.
(§ 190.2, subds. (a)(17)(A) & (B).) By finding these special
circumstance allegations true, “the jury [made] precisely the
same finding it must make in order to convict a defendant of
felony murder under the new law.” (People v. Galvan (2020) 52
Cal.App.5th 1134, 1141, review granted Oct. 14, 2020, S264284;
see also People v. Allison (2020) 55 Cal.App.5th 449, 457, review
denied [“the special circumstance admission shows as a matter of
law that [the defendant] could still be convicted of felony murder
even under the newly amended version of section 189, and
prevents [the defendant] from making a prima facie case that he
is eligible for resentencing”].)




Lewis, supra, 11 Cal.5th 952 “regarding . . . the standard for
determining the existence of a prima facie case.” (Sen. Bill
No. 775 (2021-2022 Reg. Sess.) Stats. 2021, ch. 551, § 1, subd. (c).)
And Lewis held that the trial court could rely upon the record of
conviction, including a prior appellate opinion, in assessing
whether a petitioner has made a prima facie case for relief under
section 1170.95, subdivision (c). (Lewis, supra, at pp. 971–972.)
As for the other challenged evidence, it was not used by either
the trial court or us in assessing whether defendants made a
prima facie case for resentencing relief.




                                 13
       Relying on People v. Torres (2020) 46 Cal.App.5th 1168,
review granted June 24, 2020, S262011, People v. Smith (2020)
49 Cal.App.5th 85, review granted July 22, 2020, S262835, People
v. York (2020) 54 Cal.App.5th 250, review granted November 18,
2020, S264954, and People v. Harris (2021) 60 Cal.App.5th 939,
review granted April 28, 2021, S267802, defendants argue that
their felony murder special circumstance convictions do not
establish that they were major participants in the robbery and
kidnapping who acted with reckless indifference to human life
because their convictions predated Banks, supra, 61 Cal.4th at
page 788 and Clark, supra, 63 Cal.4th at page 522. We disagree.
The jury’s special circumstance findings are supported by
substantial evidence through the prism of Banks, supra, at
page 788 and Clark, supra, at page 522.
       Under Banks and Clark, a “‘major participant’” in a robbery
is someone whose “personal involvement” is “substantial”; such a
participant “need not be the ringleader,” but his involvement
must be “greater than the actions of an ordinary aider and
abettor.” (Banks, supra, 61 Cal.4th at pp. 801–802; People v.
Williams (2015) 61 Cal.4th 1244, 1281.) Courts are to examine
the totality of the circumstances when evaluating the extent of
participation including several factors our Supreme Court
identified in Banks as relevant but not dispositive on the issue:
(1) the defendant/aider and abettor’s role in planning the robbery;
(2) his role in supplying or using lethal weapons; (3) his
awareness of the “particular dangers posed by the nature of the
crime, weapons used, or past experience or conduct of the other
participants”; (4) his presence at the scene of the killing and thus
whether he was “in a position to facilitate or prevent the actual




                                14
murder”; and (5) his actions after the use of lethal force. (Banks,
supra, at p. 803; Clark, supra, 63 Cal.4th at p. 611.)
       Furthermore, a defendant acts with reckless indifference to
human life when he “‘“knowingly engag[es] in criminal activities
known to carry a grave risk of death.”’” (Banks, supra, 61 Cal.4th
at p. 801.) This standard “has a subjective and an objective”
component. (In re Scoggins (2020) 9 Cal.5th 667, 677 (Scoggins).)
To satisfy the subjective component, “‘[t]he defendant must be
aware of and willingly involved in the violent manner in which
the [underlying felony] is committed,’ and . . . must consciously
disregard ‘the significant risk of death his or her actions create.’”
(Ibid.) The key is whether the defendant evinces “a willingness
to kill (or to assist another in killing) to achieve a distinct aim,
even if the defendant does not specifically desire that death as
the outcome of his actions.” (Clark, supra, 63 Cal.4th at p. 617.)
To satisfy the objective component, the risk of death “‘“must be of
such a nature and degree that, considering the nature and
purpose of the [defendant’s] conduct and the circumstances
known to him[], its disregard involves a gross deviation from the
standard of conduct that a law-abiding person would observe in
the [defendant’s] situation.”’” (Scoggins, supra, at p. 677.)
       Our Supreme Court has identified a number of
considerations bearing on whether a defendant has acted with
reckless indifference to human life. “No one of these
considerations is necessary, nor is any one of them necessarily
sufficient” (Banks, supra, 61 Cal.4th at p. 803); what matters is
the totality of the considerations (Scoggins, supra, 9 Cal.5th at
p. 677). Some of these considerations include: (1) “Was the
defendant physically present at the crime,” such that he had
(2) “the opportunity to restrain the crime or aid the victim?”;




                                 15
(3) “What was the duration of the interaction between the
perpetrators of the [underlying] felony and the victims?”;
(4) “What was the defendant’s knowledge of . . . [his]
confederate’s propensity for violence or likelihood of using lethal
force?”; and (5) “What efforts did the defendant make to minimize
the risks of violence during the felony?” (Ibid.)
       As summarized in our prior opinion, and as set forth below,
each defendant was an active participant in the robbery and
kidnappings. This evidence overwhelmingly demonstrates, even
under the heightened standard set forth in Banks and Clark, that
defendants were major participants in the crimes who acted with
reckless indifference to human life. Thus, relief under section
1170.95 is unavailable as a matter of law. We could affirm the
trial court’s orders on this basis. (People v. Turner (2020) 10
Cal.5th 786, 807 [a ruling must be upheld on appeal if supported
by any legally correct theory].)
              1. Pitts3
       Pitts sat in his Chevrolet while the other defendants and
Sudduth robbed Davis using a sharp object, beat Davis, and
dragged Davis to his Datsun. When Cains and Cloud got into
Pitts’s car and told him to follow the Datsun, they told him it was
so that Davis could get his money. Pitts remained in his car
when the group stopped at Davis’s old residence, and then he
again followed the Datsun to the Inglewood residence of Davis’s
girlfriend, Spencer. Davis was in the Datsun with a pillowcase
over his head both times that Pitts followed the Datsun. Pitts
again remained in his Chevrolet while the others went into

3    Pitts did not challenge the sufficiency of the evidence
supporting the special circumstance findings in the direct appeal.




                                16
Spencer’s residence. After Davis and his seven-month-old baby,
Jainah, got into the Datsun, both cars left Spencer’s residence
and stopped at a gas station so that Pitts could get gas. At the
gas station, Sudduth and Cloud said that they were going to
Lancaster to get money and that they were keeping the baby as
security.
       Pitts followed the Datsun to Lancaster, where both cars
stopped behind a bowling alley. Pitts stayed in his Chevrolet
until the others were done talking, after which Jainah was placed
unrestrained in the back seat of the Chevrolet. Along with the
Datsun, Pitts drove the Chevrolet to the house of Davis’s mother,
Thompson.
       Jainah, Pitts, St. Amie, and Cloud remained in the
Chevrolet, which was parked nearby Thompson’s house, while
Davis, Sudduth, and Cains entered the house. When an
unmarked sheriff’s vehicle drove by the Chevrolet, all three men
in the car ducked. Pitts complied with Cloud’s order to follow the
unmarked vehicle and they came upon a gathering of marked
sheriff’s vehicles at a nearby intersection. Pitts panicked, drove
away, and crashed into a center divider. Pitts initially got out of
the car and walked toward the sheriff’s deputies, but he suddenly
complied with orders from Cloud and St. Amie to get back in the
car and drive away. He sped away with Jainah lying unsecured
between Cloud and St. Amie.
       Pitts drove 70 to 80 miles per hour on Lancaster city
streets, speeding through stop signs and traffic lights as the
sheriff’s deputies chased them. He increased the speed to 100 to
120 miles per hour after leaving Lancaster. Pitts then turned the
car headlights off in an area that was already dark, causing the
deputies to back off. He weaved the car side to side while




                                17
intermittently turning on the headlights until the car hit a dip in
the road, went airborne for a long distance, and crashed. Jainah
died from injuries caused by the crash.
       Application of the Banks and Clark factors to these facts
makes clear that Pitts was a major participant in the underlying
felonies who acted with reckless indifference to human life.4 As
for the Banks factors, although Pitts waited in his car during the
planning meeting the other defendants had with Sudduth, Pitts
was well-aware of the dangers posed by the prolonged effort to
extract money from Davis. He twice followed the Datsun while
Davis had a pillowcase over his head. Pitts also allowed Jainah,
a seven-month-old baby, to be placed unrestrained in the back of
his car after Cloud said at the gas station that Jainah was being
held as security for Davis’s money. Further, Pitts twice tried to
flee from sheriff’s deputies in his car—the second time at illegal
and unsafe speeds—while Jainah was unprotected in the back
seat. The danger of driving a baby, who cannot protect herself,
without any restraints, particularly at high speeds, is obvious.
Pitts heightened that danger by turning off the headlights and
swerving, ultimately leading to his second crash of the night with
Jainah in the car. Thus, Pitts was not only aware of the dangers,
but was also directly responsible for what led to Jainah’s death.
His highly unsafe driving, in an effort to escape from law
enforcement, facilitated the murder.
       With regard to the Clark factors, it is unclear if Pitts knew
that Davis was robbed with a sharp object and that Sudduth had
a gun. However, Pitts was nearby throughout every stage of this
prolonged, multistep effort to extract money from Davis. He was

4    Pitts was convicted of kidnapping for ransom and first
degree robbery.




                                 18
in his Chevrolet nearby every stop, and outside Thompson’s
house, he acted as a lookout along with St. Amie and Cloud. The
kidnapping victim, Jainah, was also in Pitts’s car from the time of
the bowling alley meeting to the time of her death. Pitts was
clearly proximate to the underlying robbery and kidnapping.
Moreover, he did absolutely nothing to minimize the possibility of
violence. He acceded to every order made by his companions,
including allowing a baby to be placed unrestrained in his car
and getting back into his car to flee from sheriff’s deputies at
high speeds. Indeed, in our prior opinion, we found “nothing in
the record to suggest that any of the orders given” to Pitts
“constituted threats of harm to [him] or that Pitts so perceived
them.” (People v. Cloud, supra, B109271, at pp. 20–21.) We
noted that Pitts “made no effort to leave his companions” and
that there was “nothing to suggest that he could not surrender to
the police, rather than reentering the car after crashing into the
center divider.” (People v. Cloud, supra, at p. 20.)
       Pitts drove the fleeing car that crashed and killed Jainah.
His conduct meets the Banks and Clark factors to show that he
was a major participant who acted with reckless disregard for
Jainah’s life.
             2. St. Amie
       Unlike Pitts, St. Amie was not off and waiting in the
Chevrolet. He was present, along with Cloud and Cains, when
Sudduth robbed Davis by putting a knife or screwdriver against
Davis’s abdomen. St. Amie, with Cains, also dragged Davis and
put him in the Datsun while Davis’s head was covered with a
pillowcase. St. Amie joined Sudduth and Davis in the Datsun as
they proceeded to Davis’s former residence, during which
Sudduth threatened to kill Davis if he did not give Sudduth all of




                                19
his money. Once at Davis’s former residence, St. Amie went with
Sudduth, Davis, Cloud, and Cains to the alley behind the
residence. In the alley, Sudduth pointed a revolver at Davis and
again threatened to kill him unless he led them to his money.
When Davis suggested going to his girlfriend’s house to look for
money, a pillowcase was again placed over his head while St.
Amie, Cloud, and Cains were present. While St. Amie was again
in the car with Sudduth and Davis, Sudduth repeatedly
threatened to kill Davis if he failed to get the money he promised.
       When the two cars arrived at Spencer’s house, St. Amie
went inside the house with Sudduth, Davis, and Cains. Cloud
came in shortly thereafter. While St. Amie was inside the house,
Sudduth forced Spencer to get on her knees and threated to kill
her and her children. Sudduth made the same threats again
while holding a knife to her throat and subsequently pointing a
gun at her head. Sudduth then forced Davis to the ground,
pointed the gun at his head, cocked the gun, and threatened to
kill him. Davis said he could get money from his mother’s house
in Lancaster. Sudduth ordered Davis to bring Jainah with them,
and “[t]he men” told Spencer that they would kill Jainah and
Davis if Davis failed to get them money.
       St. Amie got into the Datsun with Sudduth, Davis, and
baby Jainah. When they and those in Pitts’s Chevrolet stopped
at the bowling alley in Lancaster, St. Amie was part of the group
that discussed the plan for when they got to Thompson’s house.
St. Amie and the others agreed that some would stay outside
with the baby in the Chevrolet—as security to prevent someone
from calling the police—while the others entered the house.
St. Amie placed Jainah in the Chevrolet’s backseat, unsecured.




                                20
       Once they got to Thompson’s house, St. Amie sat in the
Chevrolet’s backseat with Jainah lying unrestrained between
him and Cloud. After Pitts followed the unmarked sheriff’s
deputy car and crashed the Chevrolet, he got out of the Chevrolet
and began walking toward the sheriff’s deputies. But St. Amie
and Cloud yelled at Pitts and demanded that he return to the car.
Specifically, they told him, “‘Let’s get the Hell out of here. This is
my life,’” as well as, “‘Get your ass back in the car and drive. This
is our life.” . . . “What’s wrong with you?” . . . “Drive. Drive.
Drive the mother fucking car. Drive.”’” After Pitts returned to
the Chevrolet and began driving away, St. Amie and Cloud
continued yelling at him to drive. St. Amie was in the car during
Pitts’s highspeed efforts to escape law enforcement and when the
car ultimately crashed, killing Jainah.
       Applying the Banks and Clark factors to these facts makes
clear that St. Amie was a major participant in the underlying
felonies who acted with reckless indifference to human life.5
St. Amie may not have driven the car that killed Jainah, but he
was involved in nearly every decision leading up to that fateful
moment. Thus, his claim that the “crime could have continued
without him” is simply untenable.
       St. Amie claims that he had no control over Pitts. The
evidence proves otherwise. He could have let Pitts surrender to
sheriff’s deputies; instead, he ordered Pitts to get back to the car
and flee. The fact that St. Amie ordered Pitts back into the car to
“get the Hell out of here”, completely undercuts his claim that he


5    St. Amie was convicted of second degree robbery,
kidnapping for robbery, kidnapping for ransom, attempted first
degree robbery, and first degree robbery.




                                 21
was unaware of Pitts’s “unplanned decision to enter the car and
drive recklessly.” Further, Jainah was lying next to St. Amie in
the car, yet he did nothing to secure the baby before or during an
inherently dangerous highspeed car chase. St. Amie’s willingness
to use a baby as security to get money and his failure to secure
her in any way in the Chevrolet led directly to Jainah’s death.
      St. Amie had multiple missed opportunities to stop the
series of events leading up to Jainah’s death. His conduct meets
the Banks and Clark factors to show that he was a major
participant who acted with reckless disregard for Jainah’s life.
             3. Cloud
      Like St. Amie, Cloud was involved in every stage of the
multiple crimes committed to extract money from Davis. In
addition, Cloud engaged in further actions that demonstrate his
reckless disregard for Jainah’s life.
      When the group initially encountered Davis and Sudduth
used a sharp object to rob him, Cloud held Davis as a pillowcase
was put over his head and Davis was subsequently beaten by
several people. After Davis was first put in the Datsun, Pitts
asked Cloud why he should follow the Datsun, to which Cloud
replied that it was so Davis could get money.
      While inside Spencer’s residence, Cloud got a knife from
the kitchen and gave it to Sudduth, who subsequently held the
knife to Spencer’s throat and threatened to kill her and her
children. Cloud left Spencer’s house holding a gun. When Pitts
needed to get gas, Cloud and Sudduth said that they were going
to keep Jainah as security until they got the money Davis
promised in Lancaster. And when the group discussed the plan
at the bowling alley in Lancaster, Cloud said that Jainah would
be returned only when they got the money. And, as set forth




                               22
above, Cloud was in the backseat of the Chevrolet while Jainah
was unsecured and ordered Pitts to return to the car when Pitts
tried surrendering to sheriff’s deputies.
       As with St. Amie, application of the Banks and Clark
factors to these facts makes clear that Cloud was a major
participant in the underlying felonies who acted with reckless
indifference to human life.6 Not only did he engage in conduct
nearly identical to that of St. Amie, he gave Sudduth the knife
used to threaten Spencer at her house and he held a gun in his
hand when the group left Spencer’s house. This conduct
demonstrates Cloud’s encouragement and aiding in the increased
possibility of violence. Furthermore, Cloud appeared to have a
pivotal role in the planning of the crimes as he was the one who
told Pitts to follow the Datsun, who told everyone at the gas
station why they were going to Lancaster, and who told everyone
at the bowling alley that Jainah would be returned when they got
their money.
       Notably, contrary to Cloud’s assertion, Cloud did nothing to
reduce the obvious grave risk to life of having a baby unsecured
in a car during a highspeed chase. Indeed, as we stated in our
prior opinion, Cloud and St. Amie “instigated and encouraged the
car chase that resulted in the baby’s death.” (People v. Cloud,
supra, B109271, at p. 16.) Cloud even admits “death was a
possible outcome for anyone in the speeding car,” but baselessly
speculates that the risk to the life of a helpless and unsecured
baby in such a car was not grave.



6      Cloud was convicted of second degree robbery, kidnapping
for robbery, kidnapping for ransom, attempted first degree
robbery, and first degree robbery.




                                23
       In sum, Cloud was well-aware that he and his companions
were using a baby as leverage to get money from Davis, and he
was actively involved in the series of events leading up to
Jainah’s death. Thus, his conduct meets the Banks and Clark
factors to show that he was a major participant who acted with
reckless disregard for Jainah’s life.
             4. Cains
       Like St. Amie and Cloud, Cains was involved in every stage
of the multiple crimes committed to extract money from Davis.
To the extent his conduct was similar to that of St. Amie and
Cloud, for the reasons set forth above, it demonstrates his
reckless disregard for human life. But Cains engaged in
additional abhorrent behavior.
       Cains was present when Sudduth used a sharp object to rob
Davis and when Davis was beat by several people. Cains helped
St. Amie drag Davis to the Datsun while Davis’s head was
covered with a pillowcase. While at Spencer’s residence, Cains
stood guard at the door to prevent Spencer’s children from
escaping while Sudduth threatened (with a knife and a gun) to
kill both Spencer and Davis. Cains was part of the group at the
bowling alley that discussed and decided the plan to hold Jainah
outside as security against someone calling the police.
       Admittedly Cains was not in the Chevrolet with Jainah
when the car crashed. Instead, he went into Thompson’s house
with Sudduth and Davis. Sudduth waved a gun as they entered
the home and told Thompson’s daughter to end her phone call
(which was to the sheriff’s department). Cains and Sudduth
demanded money and guns, and Sudduth again threatened to kill
Davis. After Davis took money from Thompson and handed it to
Cains and Sudduth, they demanded more money and “handed the




                               24
gun back and forth between them.” Sudduth told Thompson that
he would kill Jainah if Thompson did not give him money or if he
saw a police car. When Cains and Sudduth heard sheriff’s
deputies yelling at the other three individuals in the Chevrolet,
they ran out of Thompson’s house and fled. Cains was arrested
several months later that year in Indiana.
      Application of the Banks and Clark factors to these facts
makes clear that Cains was a major participant in the underlying
felonies who acted with reckless indifference to human life.7
      Urging us to reverse, Cains minimizes his role by placing
blame on Sudduth and Pitts. He contends that “there was no
evidence [he] knew his own actions[] involved a grave risk of
death.” (Bolding omitted.) This contention is untenable. As with
St. Amie and Cloud, Cains was involved at every stage of the
planning of these crimes. He helped initiate the kidnapping of
Davis by helping St. Amie drag Davis with a pillowcase over his
head to the Datsun. He was in the alley when Sudduth used a
gun to threaten Davis’s life if Davis did not pay up. He stood
guard at Spencer’s house.
      And, he participated in the planning meeting at the
bowling alley before going to Thompson’s house, during which
Cains, Sudduth, Cloud, and St. Amie agreed to keep Jainah as
leverage to ensure that Thompson gave them money, thus
negating the speculative assertions Cains never “talked about
taking” Jainah and that he “played [no] role in the decision to
take” Jainah. Cains was well-aware of the reason for taking
Jainah. He willingly participated in a scheme to take Davis’s

7      Cloud was convicted of second degree robbery, kidnapping
for robbery, kidnapping for ransom, attempted first degree
robbery, and first degree robbery.




                               25
baby to force him to comply with their demands for money, and in
doing so Cains did nothing to minimize the possibility of violence.
      The fact that he went with Sudduth inside Thompson’s
house rather than waiting in the Chevrolet with Jainah does not
make him any less responsible for Jainah’s death. He was
present when Sudduth threatened Davis and Spencer. He was
involved in the taking of Jainah and the plan to use her as
security while robbing Thompson. Despite his argument
otherwise, Cains was not “mere[ly] present;” he actively helped
execute the plan.
      The argument that he was unaware that his actions
involved a grave risk of death is absurd. He was part of an
armed group that took a baby, put the baby in a car unsecured,
and told their victims the baby would be killed unless they got
their money. Regardless of how Jainah was killed, there was
ample evidence that Cains was aware of the fatal risks facing a
kidnapped baby. He may not have been in the car when Jainah
died, but his involvement in the planning and execution of that
plan set in motion the series of events leading to the baby’s
death. Cains did nothing to prevent the baby’s murder; rather,
his actions facilitated it.
      Finally, Cains fled to another state after the murder
occurred and was not arrested until months later.
      Taken together, this conduct meets the Banks and Clark
factors to show that Cains was a major participant who acted
with reckless disregard for Jainah’s life.




                                26
       B. After the evidentiary hearing, the trial court
determined beyond a reasonable doubt that defendants were
guilty of murder under current law
       The trial court properly denied each defendant’s petition for
resentencing because, after the evidentiary hearing, the trial
court acted as an independent factfinder and determined, beyond
a reasonable doubt, that defendants were guilty of murder under
current law. (People v. Lopez (2020) 56 Cal.App.5th 936, review
granted Feb. 10, 2021, S265974; People v. Rodriguez (2020) 58
Cal.App.5th 227, review granted Mar. 10, 2021, S266652; People
v. Clements (2021) 60 Cal.App.5th 597, 617–618, review granted
Apr. 28, 2021, S267624; People v. Duchine (2021) 60 Cal.App.5th
798, 813–814.) In so ruing, the trial court expressly noted that it
was “very familiar with the facts” of the case and that it had
“spent an inordinate amount of time on this case and dissecting
each and every participant’s role and conduct.”8 And, as set forth
above, the trial court’s findings that each defendant was a major
participant in carrying out Davis’s kidnapping and robbery and
Jainah’s kidnapping are supported by substantial evidence,
including the undisputed facts set forth in our prior opinion.9
(See, e.g., People v. Clements, supra, 60 Cal.App.5th at p. 618;
People v. Lopez, supra, 56 Cal.App.5th at p. 953.)



8      Contrary to the arguments raised in the supplemental
briefs, these comments suggest that the trial court did not simply
rely upon our prior appellate opinion when it denied defendants’
petitions for resentencing.

9      In their supplemental brief, Cains and Cloud argue that
the trial court erred in relying upon the facts set forth in our
prior opinion at the evidentiary hearing. But, as the trial court




                                27
      We reject Cains’s request for a new evidentiary hearing.
Neither he nor any other defendant presented any new evidence,
and the facts were undisputed for the purpose of resolving
defendants’ petitions for resentencing. Under these
circumstances, and after the trial court’s thorough review of the
record, no remand is necessary.
                          DISPOSITION
      The orders denying defendants’ section 1170.95 petitions
are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT


specifically noted, those facts were undisputed. Any challenge to
them now has been forfeited.




                                  28